Rule nisi in prohibition was issued in this case on June 27th, 1932, returnable July 10th, 1932. The primary election involved was held on June 28th, 1932, so the object of the original equity suit could not be accomplished, should a rehearing be granted and the order awarding the rule nisi be vacated as prayed by the respondents. *Page 841 
But the questions here involved are public questions of great public concern, and although the equity case itself may now be regarded as moot, this court is committed to the doctrine that in extraordinary cases of public interest, the case, though subject to dismissal as moot, may nevertheless be retained on the docket and decided on its merits, in order to dispose of the public questions involved, for the benefit of the bench and bar in future cases of like nature. See Southern Telephone and Construction Co. case, 65 Fla. 67, 61 Sou. Rep. 119, where it was said that a case like this may be retained "for the determination of questions properly presented involving the duties and authority of public officials that are of general interest to the public" though the "litigation may not be effective in all respects because of circumstances arising" after this Court has first acquired jurisdiction in the matter.
The legal theory upon which the rule nisi was granted by a majority of the five Justices present when the application for it was presented, is stated in the per curiam opinion filed at the time. Whether that statement should be adhered to or modified is still open for consideration on the merits of the case upon an application for a writ of prohibition absolute, if the case is retained for further consideration.
What, if any, jurisdiction, courts of equity have in this state over the administration of primary election laws is a question raised in the case at bar, and one that should be definitely and deliberately settled by this Court in the case now before it. The particular election concerned has occurred, but the questions involved remain and are of great public importance for the guidance of the circuit courts and public officials in future elections. By considering and deciding these questions now when the case is in such situation that it can be given more deliberate consideration and study than is afforded for most election *Page 842 
cases which reach this court only a few days before action must be taken by us, if at all, greater opportunity is afforded for briefs and arguments than we might otherwise be able to have should the present case be dismissed and the questions left undecided at this time.
It is therefore ordered upon the authority of State of Florida, ex rel. R. R. Commissioners vs. Southern Telephone and Construction Co., 65 Fla. 67, supra, that the present case be retained on the docket, that the petitioner and respondents shall file briefs within the times ordinarily allowed by the rules of this court, and that the case be set for oral argument before this court as the first case to be heard when the court resumes the hearing of oral arguments; that the question to be argued shall be whether or not a writ of prohibition absolute should be granted under the circumstances of this case and the record hereof.
BUFORD, C.J., AND WHITFIELD, ELLIS, TERRELL, BROWN AND DAVIS, J.J., concur.
                  Opinion filed March 17, 1933.